Citation Nr: 0425520	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  96-51 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a conversion disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from January 1973 to 
August 1974. He also has service in the National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1994 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation of the veteran's conversion disorder from 30 
percent to 50 percent disabling.

In a decision dated in February 2003, the Board upheld the RO 
determination denying the veteran an increased evaluation for 
his service-connected psychiatric disorder.  The veteran 
appealed.  In December 2003, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and granted a joint motion for remand.

The veteran appears to be raising the issue of entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  This issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the joint motion for remand, the Board in January 
2002 ordered the veteran to undergo a VA examination to 
determine the severity of his service-connected psychiatric 
disorder and requested that the examiner express an opinion 
on the extent to which the psychiatric disorder affects the 
veteran's occupational and social functioning.  Although the 
veteran was examined in June 2002, the veteran's VA examiner 
failed to comply with the Board's request for this opinion.  
Therefore remand is required.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Since issuance of the supplemental statement of the case 
(SSOC) in October 2002, the veteran has submitted additional 
private medical evidence, consisting of a statement from his 
private physician dated in July 2004, and has not waived his 
right to initial RO consideration of that evidence.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of the actual treatment 
records pertaining to the veteran's 
psychiatric illness from Dr. J. R. A. M 
(see the July 28, 2004 medical statement) 
covering the period from 1995 to the 
present.

2.  The RO is requested to should review 
the July 28, 2004 medical statement and 
take the appropriate action to obtain an 
explanation of the diagnostic codes 
referenced in this statement. 

3.  The RO should request the VA medical 
facility in San Juan, Puerto Rico to 
furnish copies of any additional medical 
records pertaining to treatment for the 
veteran's psychiatric illness covering 
the period from July 26, 2001 to present.

4.  Thereafter, a VA examination by a 
psychiatrist should then be conducted to 
determine the severity of the service- 
connected psychiatric disorder.  The 
claims folder must be made available to 
the examiner for review before the 
examination and the examination report 
must indicate whether the record was 
reviewed in conjunction with the 
examination.  All testing deemed 
necessary should be performed. 

It is requested that the examiner assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV). It is further requested that 
the examiner obtain an occupational 
history and express an opinion on the 
extent to which the psychiatric disorder 
affects the veteran's occupational and 
social functioning.  

5.  Thereafter, the RO should 
readjudicate this claim, to include the 
old rating criteria and the revised 
rating criteria, which became effective 
in November 1996.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




